
	

114 HR 1647 IH: Protecting States’ Rights to Promote American Energy Security Act
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1647
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2015
			Mr. Flores introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To recognize States’ authority to regulate oil and gas operations and promote American energy
			 security, development, and job creation.
	
	
 1.Short titleThis Act may be cited as the Protecting States’ Rights to Promote American Energy Security Act. 2.State authority for hydraulic fracturing regulationThe Mineral Leasing Act (30 U.S.C. 181 et seq.) is amended by redesignating section 44 as section 45, and by inserting after section 43 the following:
			
				44.State authority for hydraulic fracturing regulation
 (a)In generalThe Department of the Interior shall not enforce any Federal regulation, guidance, or permit requirement regarding hydraulic fracturing, or any component of that process, relating to oil, gas, or geothermal production activities on or under any land in any State that has regulations, guidance, or permit requirements for that activity.
 (b)State authorityThe Department of the Interior shall recognize and defer to State regulations, permitting, and guidance, for all activities related to hydraulic fracturing, or any component of that process, relating to oil, gas, or geothermal production activities on Federal land.
					(c)Transparency of State regulations
 (1)In generalEach State shall submit to the Bureau of Land Management a copy of its regulations that apply to hydraulic fracturing operations on Federal land.
 (2)AvailabilityThe Secretary of the Interior shall make available to the public State regulations submitted under this subsection.
						(d)Transparency of State disclosure requirements
 (1)In generalEach State shall submit to the Bureau of Land Management a copy of any regulations of the State that require disclosure of chemicals used in hydraulic fracturing operations on Federal land.
 (2)AvailabilityThe Secretary of the Interior shall make available to the public State regulations submitted under this subsection.
 (e)Hydraulic fracturing definedIn this section the term hydraulic fracturing means the process by which fracturing fluids (or a fracturing fluid system) are pumped into an underground geologic formation at a calculated, predetermined rate and pressure to generate fractures or cracks in the target formation and thereby increase the permeability of the rock near the wellbore and improve production of natural gas or oil..
		3.Government Accountability Office study
 (a)StudyThe Comptroller General of the United States shall conduct a study examining the economic benefits of domestic shale oil and gas production resulting from the process of hydraulic fracturing. This study will include identification of—
 (1)State and Federal revenue generated as a result of shale gas production; (2)jobs created both directly and indirectly as a result of shale oil and gas production; and
 (3)an estimate of potential energy prices without domestic shale oil and gas production. (b)ReportThe Comptroller General shall submit a report on the findings of such study to the Committee on Natural Resources of the House of Representatives within 30 days after completion of the study.
 4.Tribal authority on trust landThe Department of the Interior shall not enforce any Federal regulation, guidance, or permit requirement regarding the process of hydraulic fracturing (as that term is defined in section 44 of the Mineral Leasing Act, as amended by section 2 of this Act), or any component of that process, relating to oil, gas, or geothermal production activities on any land held in trust or restricted status for the benefit of Indians except with the express consent of the beneficiary on whose behalf such land is held in trust or restricted status.
 5.Review of State activitiesThe Secretary of the Interior shall annually review and report to Congress on all State activities relating to hydraulic fracturing.
		
